ORDER
PER CURIAM.
Herbert Bowens, Defendant, appeals from the judgment entered following his conviction for first degree robbery, first degree burglary, and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).